1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

3.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 3-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As to claim 3, the phrase “the gradient coil includes a first gradient coil configured to generate a first gradient magnetic field in the first examination room and a second gradient coil configured to generate a second gradient magnetic field in the second examination room; and the RF coil includes a first RF coil configured to generate a first radio frequency magnetic field in the first examination room and a second RF coil configured to generate a second radio frequency magnetic field in the second examination room” is indefinite; Claim 1 recites only one gradient coil and only one RF coil. It is vague how one coil which is one component is made of two components i.e. two coils. Perhaps applicant intends to say “a plurality of gradient/RF coils” in claim 1.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Saunders et al. (2009/0124884).
As to claim 1, Saunders discloses an MRI system that inherently includes a magnet; a gradient coil configured to generate a gradient magnetic field, and an RF coil configured to generate a radio frequency magnetic field and at least one image generator configured to generate a magnetic resonance image of an object by using the main magnetic field, the gradient magnetic field, and the radio frequency magnetic field generated by the at least one magnetic field assembly. The main magnet e.g. 61 is disposed between adjacent examination rooms e.g. 62,64; and the main magnetic field generated by the open main magnet is used in each of the adjacent examination rooms. Note that the magnetic field of the magnet is used in either room 66; 60 or 62,64. The claim language is broadly interpreted as the magnetic field generated by the magnet 61 can be used in any each room by extending the table 66 in any room e.g. 60,62,63,64. Note that the claims are interpreted as broadly as their terms reasonably allow. Thus, it meets the claim language.

    PNG
    media_image1.png
    733
    658
    media_image1.png
    Greyscale

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

6.	Claims 2-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.
Sahadevan (5,842,987); Josephson et al. (6,782,571) and 
Hushek (8,898,830) are cited to show MRI system with patient support and transport system for different rooms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	


/JAY PATIDAR/
Primary Examiner, Art Unit 2858